Citation Nr: 0945872	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  08-36 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for status post right total knee arthroplasty (TKA) with 
patellofemoral symptoms and incisional pain.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1954 to 
February 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 RO rating decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

Unfortunately, the Board finds that the Veteran's claim must 
be remanded for further evidentiary development.  

The Veteran is presently contending that compensation is 
warranted pursuant to 38 U.S.C.A. § 1151 for additional 
disability resulting from a revision of total knee 
arthroplasty (TKA) performed at a VA hospital on October 19, 
2000.  

The Board notes that entitlement to compensation under 
38 U.S.C.A. § 1151 may be established in one of two alternate 
ways.  First, entitlement may be established on the basis of 
a showing of carelessness, negligence, lack of proper skill, 
error in judgment, or a similar instance of fault on the part 
of VA providers.  But see generally Brown v. Gardner, 513 
U.S. 115 (1994) (for claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment).  Second, entitlement may be established 
on a showing of an event not reasonably foreseeable.  

To establish causation, the evidence must show that VA's 
hospital care, medical or surgical treatment, or examination 
resulted in additional disability or death.  Merely showing 
that a Veteran received care, treatment, or examination and 
that the Veteran has an additional disability or died does 
not establish cause.  38 C.F.R. § 3.361(c)(1).  

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  

In addition to a showing of additional disability or death, 
there must be evidence showing either that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or that VA furnished 
treatment without the informed consent of the Veteran and his 
representative, in compliance with 38 C.F.R. § 17.32.  Minor 
deviations from the 38 C.F.R. § 17.32 requirements that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  Consent may be express or 
implied as specified under 38 C.F.R. § 17.32(b), as in 
emergency situations.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

The record in the present case shows that the Veteran 
underwent a TKA of the right knee in April 1997, with a 
private (non-VA) physician.  Following the April 1997 TKA, 
the Veteran continued to complain of pain and a burning 
sensation.  

Accordingly, he presented at a VA medical center in November 
1999 with complaints of abject, unremitting pain associated 
with a neuralgia radiating into the right great toe, present 
since the April 1997 TKA.  On October 19, 2000, the Veteran 
underwent a revision right knee arthroplasty, which is the 
surgery at issue in the present case.  

Following the October 2000 revision, VA treatment notes show 
that the Veteran had no complaints until October 2002, when 
he first reported having patellar pain returning 
approximately 12 months prior.  On physical examination in 
October 2002, the plica could be felt on passive range of 
motion.  The assessment was superior lateral plica status 
post TKA revision.  

Subsequent VA and non-VA consultation notes show that the 
Veteran was not considered a candidate for further surgery 
due to other health concerns, and he was advised that his 
options consisted of obtaining a motorized wheel chair.  

In connection with his present claim, a VA Chief of 
Orthopedics provided an opinion in September 2007.  Based 
upon a review of the Veteran's claims file and records, he 
concluded that the Veteran had an increase in disability due 
to VA care to the degree that the Veteran has incisional pain 
following his second surgery.  

The VA Chief of Orthopedics also opined that the degree of 
care was "excellent," the complication is included in the 
informed consent, and the complication was foreseeable and 
was discussed.  Therefore, the VA Chief of Orthopedics 
concluded, there was no error in treatment in his opinion.  

The Board finds that the present record provides an 
insufficient basis upon which to decide the claim.  

In particular, the VA physician who provided the September 
2007 opinion did not perform a physical examination of the 
Veteran.  Further, the physician offered a very cursory and 
conclusory opinion.  For instance, he stated that VA's degree 
of care was "excellent," but he did not cite any examples 
from the claims file or offer a rationale supporting his 
conclusion.  The Board notes in this regard that the record 
currently contains only a "work copy" of the operation 
report.  

For these reasons, remand for a more thorough VA examination 
is necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4)(i).  

The RO, upon remand, should first ensure that all pertinent 
VA treatment records are associated with the claims file, 
including a copy of any consent forms signed by the Veteran 
prior to his October 2000 VA surgery, and a copy of the final 
operation report.  

The RO, prior to arranging for the Veteran to undergo VA 
examination, should also give the Veteran another opportunity 
to present information and/or evidence pertinent to the 
remanded claim.  

Accordingly, the RO should send the Veteran a letter asking 
that he identify any treatment providers having additional 
records pertinent to his claim; the RO should also request 
any necessary releases.  The RO's letter should clearly 
explain to the Veteran that he has a full one-year period to 
respond (although VA may decide the claim within the one-year 
period).  

If the Veteran responds, the RO must make as many attempts as 
necessary to obtain any additional evidence identified by the 
Veteran, by following the procedures prescribed in 38 C.F.R. 
§ 3.159.  

Then, the RO should schedule the Veteran for a VA examination 
by an appropriate specialist(s) to determine whether he has 
additional post-surgical disability as a consequence of 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on the part of VA 
treatment providers; or an event not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.361 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  However, identification of the specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA.  

Hence, in addition to the actions requested above, the RO 
should undertake any other development and provide any 
further notification deemed warranted by VCAA prior to 
readjudicating the remanded claim.  

Accordingly, the case is REMANDED to the RO for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should contact the Durham VA 
medical center and request copies of all 
VA treatment records since November 1999, 
to specifically include all records 
relating to the October 2000 revision 
right knee arthroplasty, including a copy 
of the operation report and any consent 
forms signed by the Veteran prior to the 
surgery.  

2.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that the Veteran provide 
sufficient information, and if necessary, 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
Veteran also should be informed that he 
may submit evidence to support his 
claims.  

After the Veteran has signed any 
necessary releases, the RO should make as 
many attempts as necessary to obtain all 
identified records not already associated 
with the claims file.  

All records obtained must be associated 
with the claims file.  Further, all 
attempts to procure any identified 
records must be documented in the claims 
file and, if any records cannot be 
obtained, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of any 
unsuccessful efforts in order to allow 
him the opportunity to obtain and submit 
those records for VA review.  

3.  After completing the above requested 
development, the RO should schedule the 
Veteran for a VA examination with an 
appropriate specialist(s), such as an 
orthopedist and neurologist, to determine 
whether he has incurred additional 
disability as a proximate result of his 
October 2000 revision right knee 
arthroplasty, and, if so, whether such 
disability resulted from carelessness, 
negligence, lack of proper skill, error 
in judgment, or a similar instance of 
fault; or an event not reasonably 
foreseeable. 

The Veteran's entire claims file must be 
made available to the examiner(s) for 
review prior to the examination.  
Accordingly, the examiner(s) should 
review the pertinent evidence, including 
the Veteran's lay assertions.  A physical 
examination and any further tests and 
studies deemed necessary by the 
examiner(s) should be performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner(s) is requested to provide a 
diagnosis, to include any neurological 
deficits, of the right knee.  Then, for 
each diagnosed disorder, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the Veteran has 
additional disability following the 
October 2000 VA revision right knee 
arthroplasty, as a consequence of: (1) 
carelessness, negligence, lack of proper 
skill, error in judgment, or a similar 
instance of fault on the part of VA 
treatment providers; or (2) an event not 
reasonably foreseeable. 

The examiner(s) should prepare a printed 
(typewritten) report setting forth all 
examination findings and a complete 
rationale (supported by clear conclusions 
and supporting data) for all opinions and 
conclusions reached.  In this regard, the 
examiner(s) is asked to provide specific 
references to the Veteran's claims file, 
including the prior September 2007 VA 
opinion, and the Veteran's lay 
assertions.  

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  Following completion of all indicated 
development, the RO should then 
readjudicate the remanded claim in light 
of all pertinent evidence and legal 
authority.  If any benefit sought remains 
denied, the RO should issue an 
appropriate Supplemental Statement of the 
Case (SSOC), and provide the Veteran and 
his representative, if any, the requisite 
time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


